DETAILED ACTION
Status of Claims 
Claims 1-16 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 10/13/2020
Application Data Sheet 						-Receipt Date 10/13/2020
Claims 								-Receipt Date 10/13/2020
Drawings-only black and white line drawings			-Receipt Date 10/13/2020
Specification							-Receipt Date 10/13/2020 
Information Disclosure Statement (IDS) 				-Receipt Date 09/15/2021
Information Disclosure Statement (IDS) 				-Receipt Date 01/04/2022


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Claim 4- “the next entry” should be “a next entry”
Claim 8- “the different entries” should be “different entries”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2021/0004233 (hereinafter, Kumar) in view of “Fetch Directed Instruction Prefetching” (hereinafter, Reinman).
Regarding claim 1, Kumar teaches:
1. A microprocessor, comprising: 
an instruction cache (Fig. 1 L1 cache 162), operated according to an instruction-fetching address for instruction fetching ([0026] and [0035]: the L1 cache is operated according to fetch addresses from the fetch target queue FTQ); 
a branch predictor for branch prediction ([0064]: branch prediction unit 310); and 
a fetch-target queue coupled between the branch predictor and the instruction cache(Fig. 1 FTQ 130 is coupled between branch prediction unit 110 and L1 cache 162), storing instruction addresses with finished branch prediction and in a predicted direction to be read out as the instruction-fetching address of the instruction cache ([0035] and [0064]: the FTQ receives/stores fetch addresses generated by the branch prediction unit, i.e. addresses with finished branch prediction, and the cache receives the fetch addresses from the FTQ to read out instructions in the predicted direction of the fetch address), 
wherein: 
the instruction cache receives the target instruction address from the fetch-target queue as the instruction-fetching address ([0035] and [0046]: the instruction cache receives the fetch address from the FTQ for a demand fetch).
	While Kumar teaches that the L1 cache receives a prefetch probe, which may cause a miss, and a demand fetch ([0029] and [0035]), Kumar does not teach the L1 cache receiving the target instruction address as the fetching address again in response to the cache miss. That is, Kumar does not teach:
in response to instruction-fetching failure of a target instruction address, the instruction cache receives the target instruction address again from the fetch-target queue as the instruction-fetching address
	However, Reinman teaches cache probe filtering in which a prefetch request is performed in response to instruction-fetching failure of a target instruction address, (page 3 section 3.1 paragraph 1 and page 5 section 5.3: a prefetch request is performed in response to verifying an address is not in the cache, i.e. in response to an instruction fetching failure of a target instruction address).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prefetch engine of Kumar to probe and prefetch from cache as taught by Reinman such that, in response to a cache probe verifying a cache miss for the fetch address, the L1 cache of Kumar receives the fetch address from the FTQ for a prefetch and the L1 cache receives the fetch address from the FTQ again for a demand fetch. One of ordinary skill in the art would have been motivated to make this modification to avoid wasting bus bandwidth on prefetches that are 
Regarding claim 13, Kumar in view of Reinman teaches:
13. The microprocessor as claimed in claim 1, wherein: 
the instruction-fetching failure of the target instruction address is caused by a cache miss of the instruction cache (Kumar [0029] and Reinman section 3.1 paragraph 1: the instruction fetching failure is caused by the prefetch probe verifying a cache miss).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2021/0004233 (hereinafter, Kumar) in view of “Fetch Directed Instruction Prefetching” (hereinafter, Reinman) and Sartorius et al. US 2007/0250666 (hereinafter, Sartorius).
	Regarding claim 12, Kumar in view of Reinman teaches:
12. The microprocessor as claimed in claim 1, 
	Kumar in view of Reinman does not teach:
wherein: the instruction-fetching failure of the target instruction address is caused by a translation lookaside buffer miss of the instruction cache.
	However, Sartorius teaches: 
a translation lookaside buffer miss of the instruction cache ([0024]: a virtually tagged instruction cache 122 is used with a TLB 128 which determines a physical address corresponding to a virtual address).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction cache of Kumar in view of Reinman to be a virtually tagged instruction cache with memory address translation managed by a TLB as taught by Satorius such that a miss in the TLB is a miss of the instruction cache. One of ordinary skill in the art would have been motivated to make this modification to improve instruction throughput while also reducing the burden .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2021/0004233 (hereinafter, Kumar) in view of “Fetch Directed Instruction Prefetching” (hereinafter, Reinman) and Colavin et al. US 2006/0224860 (hereinafter, Colavin).
	Regarding claim 14, Kumar in view of Reinman teaches:
14. The microprocessor as claimed in claim 1, a non- empty queue that is coupled to an output of the instruction cache to buffer instructions waiting to be decoded (Kumar [0032]: prefetch buffer 190 stores instructions waiting to be decoded, see Fig. 1, and is coupled to the output of instruction cache of L1 plus LLC).
	Kumar in view of Reinman does not teach:
wherein: 
the instruction-fetching failure of the target instruction address is caused by a non- empty queue that is coupled to an output of the instruction cache to buffer instructions waiting to be decoded.
	However, Colavin teaches: 
a non- empty queue that is coupled to an output of the instruction cache to buffer instructions ([0043]: a full signal is asserted when a prefetch buffer is full, which causes prefetching to stall).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prefetch buffer of Reinman to indicate a full signal when it is full as taught by Colavin such that a probe to the cache when the prefetch buffer is full indicates that the address is not in the cache and causes an instruction-fetching failure. One of ordinary skill in the art would have been motivated to make this modification to efficiently fetch instructions when the prefetch . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2021/0004233 (hereinafter, Kumar) in view of “Fetch Directed Instruction Prefetching” (hereinafter, Reinman) and Bouzgarrou et al. US 2019/0258485 (hereinafter, Bouzgarrou)
	Regarding claim 15, Kumar in view of Reinman teaches: 
15. The microprocessor as claimed in claim 1, 
	While Kumar teaches that the FTQ operates on a first-in first-out basis ([0026]), Kumar in view of Reinman does not teach:
the branch predictor performs branch prediction on N instruction addresses in parallel, and N is an integer greater than 1; and 
among the N instruction addresses with branch prediction finished in the same cycle, instruction addresses in the predicted direction and non-overlapping previous instruction addresses pushed into the fetch-target queue in a previous cycle are pushed into the fetch-target queue.
	However, Bouzgarrou teaches:
the branch predictor performs branch prediction on N instruction addresses in parallel, and N is an integer greater than 1 ([0029]: the branch predictor performs N branch predictions at a time); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictor of Kumar to predict instructions in parallel as taught by Bouzgarrou such that the predicted instruction address are stored into the FTQ in a FIFO order non-overlapping with predicted instructions pushed into the FTQ in a previous cycle. One of ordinary skill in the art would have been motivated to make this modification because predicting instruction in parallel . 


	Allowable Subject Matter
Claims 2-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a backup pointer that points to a target entry in the fetch-target queue and used to restore a read pointer of the fetch-target queue (claim 2), the specific configuration of the multiplexers controlled by the read enable output by cache to select a read pointer, incremented read pointer, or backup pointer (claim 6), the specific configuration of the multiplexers controlled by write enable signals set by a branch predictor based on a total amount of instruction addresses pushed into the fetch target queue to select a write pointer or incremented value of the write pointer (claim 16), or registers corresponding to the fetch-target queue to store a valid flag for each entry that is asserted when an address is written and deasserted when the address is cached (claim 8).
While the prior art was found to generally teach fetch target queues (US 20200310811, ), the claims indicated as allowable recite particular structures for managing entries in a fetch target queue which was not found to be taught by the known prior art. 
	 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200310811- teaches a prediction address queue that provided instruction addresses to a cache(Fig. 1)
US 20200150967- teaches a fetch queue that retrieves blocks of instructions from memory ([0037])
US 20200004460- teaches read and write pointers for enqueuing and dequeuing data (Abstract)
US 20020078302- teaches a retry queue that stores missed requests to be tried later ([0025])
US 20140089592- teaches a miss queue in the cache (Fig. 6)
US 5463737- teaches read and write pointers to an instruction buffer (Fig. 1)
US 5729707- teaches a prefetch circuit with multiplexers selecting between a fetch address, incremented fetch address, or predecoded address (Fig. 3)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183